Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-11, 14-18, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bailey (US 20150181748) in view of Sampath (US 20160351359).
With regard claim 8, Bailey disclosed An enclosure for sleds (abstract; fig 1-11), the enclosure comprising: a hot swap mechanism (abstract, paragraph [26]-[29]; paragraph [47]-[52]; see also fig 8-11), the hot swap mechanism engaging to maintain a connection to an electrical source that powers the sled during a hot swap task (abstract, paragraph [26]-[29]; paragraph [47]-[52]; see also fig 8-11).
Bailey lacks teaching: the hot swap mechanism protruding through a front panel of the sled and a cold swap mechanism protruding through the front panel of the sled, the cold swap mechanism mechanically linked to the hot swap mechanism, the cold swap mechanism 
Sampath teaches a mechanism comprising: a mechanical linkage that pivots to disengage the power supply (paragraph [74]-[77]; see also fig 3, including the power switch 140 and associated parts). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (modified the power switch to the front panel of the sled for the user to access) and modify to previous discussed structure (modified to primary art’s front panel of the sled for the user to access) so as to have (Bailey in view of Sampath): the hot swap mechanism protruding through a front panel of the sled (the modified switch is the hot swap mechanism protruding through a front panel of the sled; Examiner consider it’s on a hot swap process when the power switch is pivoted to “on”) and a cold swap mechanism protruding through the front panel of the sled (the modified switch structure is a cold swap mechanism protruding through the front panel of the sled; Examiner consider it’s on a cold swap process when the power switch is pivoted to “off”), the cold swap mechanism mechanically linked to the hot swap mechanism (mechanically pivoted or linked to one side is hot swap and the other side is cold swap), the cold swap mechanism disengaging in response to the engaging of the hot swap mechanism to avoid disconnecting the connection to the electrical source (discussed in Sampath’s paragraph [74]-[77]; and modified to Bailey’s hot swap mechanism; when the switch is pivoted to on, the engaging of the hot swap mechanism to avoid disconnecting the connection to the electrical source). The motivation to modify the previous discussed structure with the current feature is to provide hot swap and cold swap mechanism for the different type of the hardware components. 
With regard claim 15, Bailey disclosed A sled for installation in an enclosure, comprising: a hardware processor (paragraph [34]-[35]; paragraph [53]-[55]; Examiner consider, at least, the processor inside the storage to process the data read/write is the hardware processor); a hot swap mechanism (abstract, paragraph [26]-[29]; paragraph [47]-[52]; see also fig 8-11), the hot swap mechanism engaging to maintain a connection to a source that powers the hardware processor during a hot swap task (abstract, paragraph [26]-[29]; paragraph [47]-[52]; see also fig 8-11).
Bailey lacks teaching: the hot swap mechanism protruding through a front panel of the sled and a cold swap mechanism protruding through the front panel of the sled, the cold swap mechanism mechanically linked to the hot swap mechanism, the cold swap mechanism disengaging in response to the engaging of the hot swap mechanism to avoid disconnecting the connection to the source. 
Sampath teaches a mechanism comprising: a mechanical linkage that pivots to disengage the power supply (paragraph [74]-[77]; see also fig 3, including the power switch 140 and associated parts). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (modified the power switch to the front panel of the sled for the user to access) and modify to previous discussed structure (modified to primary art’s front panel of the sled for the user to access) so as to have (Bailey in view of Sampath): the hot swap mechanism protruding through a front panel of the sled (the modified switch is the hot swap mechanism protruding through a front panel of the sled; Examiner consider it’s on a hot swap process when the power switch is pivoted to “on”) and a cold swap mechanism protruding through the front panel of the sled (the modified switch structure is a cold swap mechanism protruding through the front panel of the sled; Examiner consider it’s on a cold swap process when the power switch is pivoted to “off”), the cold swap mechanism mechanically linked to the hot swap mechanism (mechanically pivoted or linked to one side is hot swap and the other side is cold swap), the cold swap mechanism disengaging in response to the engaging of the hot swap mechanism to avoid disconnecting the connection to the source (discussed in Sampath’s paragraph [74]-[77]; and modified to Bailey’s hot swap mechanism; when the switch is pivoted to on, the engaging of the hot swap mechanism to avoid disconnecting the connection to the electrical source). 
The motivation to modify the previous discussed structure with the current feature is to provide hot swap and cold swap mechanism for the different type of the hardware components.
 With regard claims 9, 16, the above discussed art further disclosed a mechanical linkage that pivots in response to the engaging of the hot swap mechanism and that mechanically connects the hot swap mechanism to the cold swap mechanism (see also Sampath’s fig 3). 
With regard claims 10, 17, modified Bailey further disclosed a mechanical linkage that pivots in response to the engaging of the hot swap mechanism to nearly simultaneously mechanically disengage the cold swap mechanism (see also Sampath’s fig 3).
With regard claims 11, 18, modified Bailey further disclosed a mechanical linkage that pivots to disengage the hot swap mechanism and to nearly simultaneously mechanically engage the cold swap mechanism (see also Sampath’s fig 3).
With regard claims 14, 20, modified Bailey further disclosed a drive drawer that slides within the enclosure; and a drive drawer (see Bailey’s fig 6).
With regard claims 1-5, the method steps recited in the claims are obviously met by the device structure as taught by above discussed structure. 
Claims 6-7, 12-13, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bailey (US 20150181748) in view of Sampath (US 20160351359) and further in view of Examiner’s Official Notice (EON). 
With regard claim 12, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the cold swap mechanism further comprises a lock that locks the sled to the enclosure.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the cold swap mechanism further comprises a lock that locks the sled to the enclosure and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further secure the modified structure. 
With regard claims 6, 13, 19, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for an ejection mechanism that ejects the sled in response to the engaging of the hot swap mechanism; and ejecting the sled from the enclosure in response to the engaging of the hot swap mechanism.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have an ejection mechanism that ejects the sled in response to the engaging of the hot swap mechanism; and ejecting the sled from the enclosure in response to the engaging of the hot swap mechanism and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further allow the user to eject the device for the modified structure and/or improve the operation process. 
With regard claim 7, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for ejecting the sled from a drive drawer that slides within the enclosure.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have ejecting the sled from a drive drawer that slides within the enclosure and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further improve the assembly/operation process for the modified structure. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841